Citation Nr: 1223990	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  11-13 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canadaigua, New York


THE ISSUE

Entitlement to payment of or reimbursement for unauthorized medical expenses incurred in connection with private medical treatment in December 2010 and January 2011.


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1976 to December 1980.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 determination by the Canadaigua, New York Department of Veterans Affairs Medical Center (VAMC), the agency of original jurisdiction (AOJ). 



REMAND

In May 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the Buffalo, New York Regional Office (RO).  However, a transcript of the proceeding was unable to be produced.  Therefore, in May 2012, the Board sent the Veteran a letter informing the Veteran of this and offering him another hearing before a Veterans Law Judge who will ultimately decide this appeal.  In June 2012, the Veteran responded and requested another hearing before a Veterans Law Judge at the RO (i.e., Travel Board hearing).

Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  A remand of this matter is warranted to schedule the desired hearing in accordance with the Veteran's request.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge at the Buffalo, New York RO in accordance with the docket number of his appeal. 

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

